Citation Nr: 1521129	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-18 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether a reduction in the disability rating for the Veteran's coronary artery disease (CAD) from 60 percent to 10 percent, effective February 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been obtained and associated  with the Veteran's claims file.  During the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The Board observes that in the December 2012 statement received by the RO as a notice of disagreement with the rating reduction on appeal, the Veteran asserted entitlement to an increased rating for his CAD.  While in the June 2013 statement of the case, the RO also adjudicated the issue of entitlement to an increased rating for CAD, the Veteran limited his substantive appeal in June 2013 to the propriety of the rating reduction.  Thus, the issue of entitlement to an increased rating for CAD is not currently before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected CAD was rated at least 30 percent disabling for more than five years when the RO reduced the rating to 10 percent.

2.  The RO's November 2012 decision reducing the Veteran's CAD disability rating was made based on one examination without consideration of ongoing private treatment records, and without a finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior September 2010 VA examination.


CONCLUSION OF LAW

The November 2012 rating decision reducing the Veteran's CAD disability rating from 60 percent to 10 percent disabling is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following a review of the record, the Board finds that the rating reduction for the Veteran's CAD from 60 percent to 10 percent, effective February 1, 2013, was improper, and that restoration is warranted.  Specifically, the Board finds that       the RO improperly reduced the rating based on one examination and without a determination as to whether there was actually any improvement.
 
Initially, because the CAD disability rating reduction reduced the Veteran's combined disability rating from 80 percent to 50 percent, resulting in a reduction in the amount of compensation payable to the Veteran, the procedural requirements of 38 C.F.R.      § 3.105(e) apply.  Here, the RO complied with those requirements in its July 2012 notice of the proposal to reduce the CAD disability rating, and in the November   2012 rating decision reducing the disability rating.  As the notice and due process requirements of 38 C.F.R. § 3.105(e) have been completed, no further discussion is necessary.

Next, the Board finds that the RO improperly reduced the Veteran's CAD disability rating based on one examination and without a determination as to whether there was actually any improvement and, if so, whether any improvement represented improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.344(a), 4.1, 4.2, 4.10 (2014).

In this regard, at least a 30 percent disability rating for CAD was in effect from  May 7, 2007, until February 1, 2013, a period of more than five years.  Thus, the provisions of 38 C.F.R. § 3.344(a) apply and provide that illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results  of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.

Here, the RO weighed the results of a May 2012 VA heart examination, which indicated that the Veteran no longer met the criteria for a 60 percent rating, or even a 30 percent rating.  However, the RO did not consider other pertinent evidence, including lay statements and private treatment records dated prior to February 1, 2013, indicating that his heart condition had not improved.  In this regard, private treatment records dating between the September 2010 and May 2012 VA examinations, and shortly thereafter, which show cardiac symptoms including  chest pain and pressure and shortness of breath, and in October 2011, a left ventricular\ ejection fraction of 45-50 percent.  In December 2012, the Veteran submitted evidence that he underwent placement of an additional stent the same month, supporting that his CAD had not actually improved.  Additionally, in a statement received in January 2013, his treating cardiac physician suggested that the Veteran's condition had not actually improved despite ejection fraction findings on a recent echocardiogram.  In this regard, the physician stated that the Veteran had ongoing angina depending on his activity level and that the ejection fraction was not conclusive evidence regarding the severity of the Veteran's CAD, and more of a testimony to the amount of revascularization the physicians were able to maintain.  Nor did the RO order additional examination to ensure that there was actual improvement in the Veteran's condition.  

The Board notes that post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated, and here such evidence supports that the Veteran's overall condition had not actually improved.  The record shows that in April 2013, the Veteran was found to have       a left ventricular ejection fraction of 50-55 percent (which, resolving doubt in       the Veteran's favor, supports a 60 percent rating).  The Veteran also underwent additional stent placement following the rating reduction and, by the time of         his June 2014 hearing, had 22 stents placed (as compared to 19 at the time of the February 1, 2013, reduction).  The Veteran also testified that he has shortness of breath, chest pain, and tightness, and, whereas he used to walk around the block, now uses a golf cart to "keep up with neighbors."

Additionally, and most crucially, the RO did not make a specific finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior September 2010 VA examination.  In this regard, during the September 2010 VA examination, the examiner found no effects on occupational functioning.  However, in May 2012, the examiner indicated that it would be prudent to avoid very heavy physically demanding occupations.  Further, SSA records dated in May 2011 show complaints of "running out of gas" and taking a long time to complete all tasks when trying to complete chores.  In any rating reduction case it must be determined that an improvement in a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App.342 (2000); Brown v. Brown, 5 Vet. App. 413 (1993).  In this case, no such determination was ever made by the May 2012 VA examiner or by any other private or VA medical provider. Consequently, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability rating and, thus, that reduction was improper. 

The law is clear that certain procedures must be followed when a disability rating   is reduced.  The failure to comply with the foregoing requirements renders the reduction from 60 percent to 10 percent void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). 

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  That action is required in the instant case.  Accordingly, the previously assigned 60 percent rating for the Veteran's service-connected CAD is restored as  of the date of reduction on February 1, 2013.



ORDER

A 60 percent disability rating for CAD is restored effective February 1, 2013.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


